Citation Nr: 1326213	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  09-28 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asthma.

3.  Entitlement to service connection for a heart condition, to include as secondary to asthma.

4.  Entitlement to service connection for a condition of the joints to include arthritis and arthralgia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  While the Veteran reported a pre-service history of asthma, no asthma condition was noted upon entry onto active duty.  

2.  The Veteran was treated for asthma in service, had symptoms of asthma since service discharge, and current asthma is etiologically related to his active military service.

3.  The Veteran's currently diagnosed COPD is not related to a disease, injury, or event in service, to include asthma.

4.  The Veteran's heart condition is not related to a disease, injury, or event in service, to include asthma.

5.  The Veteran's joint condition is not related to a disease, injury, or event in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2012).

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).

3.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

4.  The criteria for service connection for a joint condition have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2012).  

To establish service connection, there must be a evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

A. Asthma

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

On his November 1966 report of medical history on entrance into service, the Veteran checked that he had a history of asthma and shortness of breath.  The examiner elaborated on the form that the Veteran "had asthma 2 years ago" and had shortness of breath with running.  However, on physical examination, the examiner found the Veteran's lungs and chest to be normal.  Accordingly, despite the notation of a history of asthma, since no asthma condition was found upon entry onto active duty, the presumption of soundness applies.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).  

Thus, the burden is on the VA to rebut the presumption by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  

Here, that legal burden cannot be met.  

The Veteran, who entered service at age 19, has offered conflicting statements as to whether he had been diagnosed with asthma prior to service.  At an October 2009 DRO hearing, the Veteran explained that he checked the box for a history of asthma because he had experienced sinus, phlegm, and wheezing problems although no medical records stated that he had asthma.  In a September 2009 statement he indicated his asthma did not exist prior to service.  However, in a September 2007 statement the Veteran stated that he had asthma prior to service.  The December 2007 VA examiner also indicated that the Veteran reported he had been told he had asthma and sinusitis prior to service.

No definitive onset date for asthma is listed in the Veteran's post-service treatment records.  A 1974 private treatment note does not list asthma among the Veteran's childhood ailments, but suggests onset at 18 years.  A private treatment record from 2000 states that the Veteran reported his asthma has been "life-long" and discusses specifically the severity of his condition during service, noting only mild wheezing and dyspnea presently.

No medical records or other evidence from prior to the Veteran's entrance into service are available supporting that the Veteran had asthma at the time he entered service.  Considering the vagueness of the examiner's note that the Veteran "had asthma two years ago," the lack of definitive statement by the Veteran, and that neither service or post-service treatment records consistently list an onset date prior to the Veteran's service, the Board finds that the evidence does not clearly and unmistakably show that the Veteran's asthma preexisted service.

Thus, the Board turns to the evidence showing asthma in service and evidence discussing the etiological relationship between a current asthma disability and service.  

Service treatment records reflect that in January 1967 the Veteran complained of sinus congestion.  In September 1967 he reported trouble breathing, noting a history of sinus problems.  In October 1967 he complained of hay fever and trouble breathing.  He was noted to have a history of shortness of breath, with a similar episode as a civilian.  A chest x-ray was normal.  In January 1968 the Veteran sought treatment for chest pain and was noted to have some wheezing in his lungs.  

A March 1968 note states that the Veteran has a history of asthma and possible bronchitis that is worse in cold weather.  Wheezing was noted on examination.  In December 1968 service treatment records reflect that the Veteran was given medication "in an attempt to prevent difficulty with asthma," noting several attacks had already been recorded and January would bring the worst allergin season.  

An upper respiratory infection and light asthma was diagnosed in January 1969 after the Veteran reported having a cough and cold for three days.  The Veteran was prescribed tetracycline, Tedroa, and Novahistimine.  He still had slight wheezing the following day but his right lung field was much improved and he was instructed to continue medication.  The Veteran again sought treatment for wheezing and head cold symptoms in October 1969 and an impression of asthma was listed.  He was prescribed Quibron.  A chest-x-ray was normal.  

The above-described evidence shows that the Veteran had asthma during service.  

The Veteran has also submitted numerous records that show treatment for a current asthma disability.  

Hence, the Board will review evidence discussing the relationship between current asthma and asthma during service.  

The Veteran underwent a VA examination in November 2006.  The examiner related that the Veteran's asthma preexisted service although the Veteran reported it was worse during service.  He stated that "the amount that his asthma was worsened or exacerbated by his military service was minimal at best."


In December 2007 the Veteran had another VA examination.  The examiner noted the Veteran reported that he was told he had exercise induced asthma and sinusitis prior to entering service.  The examiner opined that the Veteran's preexisting asthma was less likely than not aggravated beyond its natural progression by his service.  The examiner noted the Veteran's service treatment records show asthma symptoms related to exercise.  However, the examiner stated that there is no evidence that the Veteran had other occupational exposures while in the military that would have additionally aggravated his asthma.

The Veteran had another VA examination in July 2009.  The examiner stated that the Veteran had a history of asthma since childhood with no evidence that he had permanent aggravation while in service, although he was treated for asthma symptoms.  The examiner noted the Veteran did not seek any treatment for his asthma after discharge from service until much later.  He further noted there was no evidence the Veteran was exposed to lung irritants while in service.  

Because the Board finds that asthma did not exist prior to service, the Board does not afford these opinions significant probative weight.  

The Veteran submitted a private medical opinion in September 2007 by a doctor specializing in pulmonary medicine.  The private doctor reviewed the Veteran's service and post-service records and interviewed the Veteran.  He noted the Veteran's self-report of asthma on entrance into service.  He observed that there was not evidence of doctor visits for asthma symptoms prior to service while during service records showed at least seven visits for breathing problems, suggesting aggravation while in service.  The doctor stated that the Veteran's pulmonary function testing showing significant bronchodilatory responsiveness beyond what would be found in emphysema shows that the Veteran has had asthma since 1967, the year he entered service.  He opined that the Veteran's respiratory difficulty was most likely aggravated by service based on his multiple treatment visits in service and the continued partially reversible airflow limitation seen on pulmonary function testing.  He stated that long-standing airway inflammation has likely led to airway remodeling and the lack of complete reversibility.

These opinions strongly suggest that the Veteran's asthma during service continued uninterruptedly and is related to current asthma disability.  

Given such, the Board resolves all reasonable doubt in favor of the Veteran and finds that asthma was incurred in service.  Therefore, service connection for asthma is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.

B. COPD

The Board has reviewed the evidence of record but finds that COPD is not etiologically related to his military service or caused or aggravated by service-connected disability.  

Here, the evidence shows that COPD symptoms were not shown in service and COPD was not diagnosed until many years after service discharge.  For instance, VA treatment records from September 2002 reflect the Veteran reported a COPD diagnosis and stated he was tolerating his current medication without problems.  He reported a one pack a day history of smoking for 30 years, stopping two years prior.

November 2006 pulmonary function tests showed severe obstructive ventilatory defect with a reduced FVC, suggesting gas trapping or a concomitant ventilatory defect.  Significant improvement was noted post-bronchodilator.  Lung volumes revealed air trapping, consistent with obstructive physiology.

December 2007 pulmonary function tests showed a moderate obstructive ventilatory defect, unchanged from the previous November 2006 study.  Significant improvement was noted post-bronchodilator.  Lung volumes revealed air trapping, consistent with obstructive physiology.

The Board also finds that current COPD is not caused or aggravated by service-connected asthma.  For instance, the November 2006 VA examiner opined that the Veteran's asthma is less likely than not a contributing factor to his COPD.  The examiner noted that the Veteran smoked one to two packs of cigarettes a day for more than 20 years.  He further noted that the Veteran had evidence of hyperaeration on his chest x-ray, which was consistent with emphysematous disease.  In addition, the examiner explained that the Veteran's examination showed decreased lung sounds bilaterally and while there may be some reactive airway component to his disease, it is much more likely than his long history of cigarette smoking was the more contributory factor toward his developing COPD.

In addition, the December 2007 examiner opined that it is less likely than not that the Veteran's COPD is a complication of his asthma.  The examiner noted that the Veteran began smoking in the mid-1960s and quit nine years after smoking one pack per day.  The examiner explained that the predominant risk factor for COPD is smoking.  The examiner also stated the FEV-1 is the best representative finding related to the Veteran's COPD.

The July 2009 VA examiner also opined that the Veteran's COPD is a result of his smoking, not his asthma.  The examiner stated that in asthma the diffusing capacity of carbon monoxide will be normal or increased rather than decreased so any reduction in diffusing capacity is not due to asthma.  

In sum, the November 2006, December 2007, and July 2009 VA examiners all opined that the Veteran's COPD was not etiologically related to his asthma and more likely due to his history of smoking.  This constitutes compelling and persuasive evidence against the claim.  

The Board has considered a October 2007 letter by a private nurse that states that COPD can be a complication of asthma; however she does not specifically opine that it was the Veteran's asthma that caused his COPD, nor does she discuss his smoking history.  Considering the generic nature of her statement without applying the particular circumstances of the Veteran's history, the Board finds her opinion is entitled to little probative weight as to the etiology of the Veteran's COPD.

The Board has also considered a September 2007 letter by a private doctor states that the Veteran's respiratory difficulty was aggravated in service and his long-standing airway inflammation has likely led to airway remodeling and the lack of complete reversibility.  However, the doctor does not specifically address whether the Veteran's asthma caused his COPD, noting only that the Veteran was found to have obstructive airway disease in the past two years.  Therefore, the Board finds his opinion has little probative value in determining whether the Veteran's currently diagnosed COPD is due to his asthma.

The Board has considered the Veteran's opinionthat his COPD was caused by his asthma; however, the Board finds the Veteran is not competent to offer such an opinion.  While the Veteran is certainly competent to state what symptoms he feels, such as shortness of breath, the etiology of COPD is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer an opinion as to the etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Finally, the Board has also reviewed the medical literature submitted by the Veteran but finds it is not probative as to a causal relationship between his asthma and COPD. 

The evidence further does not support direct service connection for COPD.  While the Veteran was treated for breathing problems in service, they were attributed to asthma and COPD was not diagnosed until many years after service.  No competent medical opinion evidence supports that COPD was incurred in service and the Veteran has not contended such.

As the preponderance of the evidence is against the Veteran's claim for service connection for COPD, to include as secondary to asthma, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

C. Heart

The Veteran has contended his heart condition was caused by his asthma.

The Veteran testified at his DRO hearing in October 2009 that he believes his heart condition is secondary to asthma because when he can't produce the oxygen needed for his heart, his heart is overworked, which causes heart failure.

The Veteran's service treatment records contain no complaint of or treatment for a heart condition.

After service, a January 1973 x-ray showed the Veteran's heart was normal in size and contour and the visualized osseous structures were unremarkable.  In 1975 the Veteran was diagnosed with mild hypertension.  A 1981 chest x-ray showed no active disease with normal heart size and evidence of previous inflammatory disease.

The Veteran had a coronary angiography, left heart catheterization, coronary atherectomy, and coronary artery stent placement in September 1997 during which two-vessel coronary artery disease was found.

In  February 2000 he underwent a coronary angiography and angioplasty that found two-vessel coronary artery disease.  Mild aortic stenosis and moderate left ventricular hypertrophy were indicated by a March 2007 cardiac echocardiogram at the VA.  In May 2008 the Veteran underwent a cardiac catheterization.
	
In September 2010 the Veteran was admitted to the hospital for atrial fibrillation.  In March 2011 the Veteran went to the emergency room for heart palpitations

For certain chronic diseases, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and the disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).   

These chronic disorders also can be service connected based on evidence of continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  The continuity of symptomatology rules of 38 C.F.R. § 3.303(b)  apply only where a chronic disease or its symptoms are noted in service or during the one year presumptive period but is not shown to be chronic or a diagnosis of chronicity may legitimately be questioned.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Arteriosclerosis and cardiovascular-renal disease, including hypertension, are chronic diseases under 38 C.F.R. § 3.309(a), however the evidence in this case does not support that either disease manifest to a compensable degree within one year of the Veteran's discharge from service.  Nor does the evidence support that the Veteran had arteriosclerosis or cardiovascular-renal disease in service or that there has been a continuity of symptomatology since service.  The Veteran's service treatment records contain no complaint of or treatment for a heart condition or hypertension.  His post-service medical records further show no diagnosis of coronary artery disease until more than two decades after service.  It was more than four years after service when the Veteran was diagnosed with mild hypertension.  Therefore, 38 C.F.R. § 3.309 and 303(b) do not apply.

The Veteran may still show entitlement to service connection by establishing a nexus between his current disability and service under 38 C.F.R. § 3.303(a).  

However, there is no competent medical opinion evidence connecting the Veteran's heart condition to his asthma or any aspect of his service.  While the Veteran has opined that his heart condition is related to his asthma, the Board finds such a determination is a complex medical question that the Veteran is not competent to offer such an opinion on as a lay person.  See Kahana, 24 Vet. App. at 438; Jandreau, 492 F.3d at 1376-77.  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  

The Board has further reviewed the printout from the Merk Medical Library submitted by the Veteran that discusses heart failure as a symptom of lung disorders.  However, the Board finds it is of limited probative value as it does not discuss how asthma might cause or aggravate any of his heart condition.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a heart condition, to include as secondary to asthma.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D. Joints

The Veteran contends that he has a current joint condition, including arthritis and arthralgias, secondary to his rubella infection that occurred in service.

Inpatient treatment records from General Leonard Wood Army Hospital list a diagnosis of rubella and show the Veteran was treated from March 13 to March 15, 1967, while in service.  Treatment notes reflect that the Veteran had a cough, headaches, stiff neck, and chest pain.  He did not have an elevated temperature.

The Veteran's service treatment records reflect no complaint of or treatment for joint pain, other than a June 1968 instance in which the Veteran sought treatment for a sore right elbow, reporting he had injured it three years prior.

On his October 1969 report of medical history on discharge, the Veteran checked that he had a history of swollen or painful joints.  The examiner elaborated that the Veteran had "no problem now" with swollen joints and found no abnormalities on examination.

The Veteran testified at his October 2009 DRO hearing that when he was in service it was announced that anybody with a rash should go to the dispensary due to a measles outbreak.  The Veteran said he had a rash so he went and was taken to the hospital where he was told to stay.  He said a nurse came in periodically and gave him a shot in his hip.  When he was released from the hospital he returned to training and while running in formation he said he noticed his knees, elbows, wrists, and chest were tight and sore, a feeling he hadn't had previously.  He said since then he has always had joint pain.  The Veteran testified the joint pain had not resolved at the time he separated from service.

After service, the Veteran periodically complained of various joint pains, including at the following times.  In 1972 the Veteran complained to his private physician of shoulder pain when working with arms overhead, and in 1979 he was diagnosed with bilateral tennis elbow.  In 1982 he had arthroscopies of both knees after reporting separate injuries.

In November 1985 the Veteran reported to his private physician that he had a fairly long history of intermittent neck stiffness and discomfort and intermittent pain between the shoulder blades.  He reported his arms, hands, and legs were fine and he was able to do hard physical work without difficulty.

He reported joint aches to his private physician in 1993.  In February 1997 the Veteran reported joint pain for the past two days.  Multiple cardiology clinic records from 1998 relate that the Veteran complained of polyarthralgias.

X-rays done in 2002 showed probable calcific tendonitis in his right shoulder and degenerative changes in his ankles.  X-rays done in 2005 showed osteoarthritis of the Veteran's knees and right elbow.

The Veteran was afforded a VA examination in December 2007.  The examiner noted the Veteran's description of being treated for a rash in service and further stated that the Veteran reported he thought he had had rubella as a child.

The examiner noted the Veteran's reports of ankle, knee, hip, big toe, elbow, shoulder, and pip joint pain, with his elbow, shoulder, knee, and ankle joints hurting the most often.  The Veteran described the pain as a nerve pain and said he also has swelling of his ankle and knee joints.  He reported that sometimes his elbows, hands, and feet will feel hot and red.  The Veteran said he has always had some joint pain as long as he can remember and could not identify a date of onset.

The examiner diagnosed polyarthralgias of the shoulders, hips, knees, hands, spine, and elbows, with degenerative changes of the elbows, spine, and knees.

The examiner opined that it is less likely than not that the Veteran has residuals from rubella in service.  The examiner suggested that the Veteran may have been quarantined because he had a rash although he did not actually have rubella.  The examiner noted the records do not confirm rubella titre.

The examiner stated that rarely rubella can have sequelae of arthritis, but it typically occurs in adult women.  Further, the examiner stated that the record does not support that the Veteran had joint inflammation associated with his possible rubella infection.  He noted that one service treatment record mentioned joint swelling but indicated that it resolved.

The examiner further opined that the Veteran's joint pathology is less likely than not related to service.  The examiner stated that the Veteran does have some arthritic changes of the elbows and knees. However, the examiner stated that the knee degenerative joint disease is more likely related to the Veteran's age and obesity.  He noted there are not degenerative changes of his shoulders and hips.  The examiner opined that the Veteran most likely has chronic pain syndrome.

The Veteran was afforded another VA examination in July 2009.  The Veteran told the VA examiner that he had a fever, neck, and joint aches, and a headache at the time he was treated for rubella in service.  He maintained that his joint pain had continued since that time.  The examiner described the Veteran as a "rambling and tangential historian."  He opined that the evidence does not show that the Veteran has been afflicted with joint symptoms continuously since service, noting specifically that there was no indication the Veteran had joint symptoms at separation or at the time he had the viral exanthem.

The examiner opined that the Veteran had possible rubella in service but there is no evidence of residuals.  

The examiner diagnosed the Veteran with moderate osteoarthritis of the knees due to aging and morbid obesity, bilateral hip arthralgias, bilateral osteoarthritis of the ankles due to age and obesity, bilateral osteoarthritis of the elbows due to age, and an impingement of both shoulders.

The examiner explained that arthritis from rubella is seen almost exclusively in women, has onset at the time of the rash, and may take several weeks to resolve.  In the Veteran's case, the examiner noted the records do not reflect joint symptoms at the time of the Veteran's treatment for possible rubella.  The examiner further stated that chronic arthritis resulting from a rubella infection is extremely rare.  

As arthritis is one of the disabilities enumerated in the list of chronic diseases in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case, the evidence does not support that the Veteran had arthritis in any joints in service.  Although at his 2009 VA examination and DRO hearing the Veteran stated that he had joint pain at the time of his treatment for rubella, earlier records, including the 2007 VA examination, do not reflect a similar contention.  Further, his service treatment records show no complaints of joint pain with the exception of one complaint of pain in his right elbow that he reported he injured prior to service.  While the Veteran marked on his 1969 report of medical history on discharge that he had swollen or painful joints, the examiner indicated that the condition had resolved.  After service, the Veteran only sporadically reported pain in various joints over the years.  Ultimately, the Board finds the Veteran's current contention of continuous joint pain since service not to be accurate.  Further, x-rays showing osteoarthritis were not done until 2005, 35 years after service.  Therefore, the Board finds the Veteran is not entitled to service connection for arthritis based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b).

In addition, as the Veteran was not diagnosed with arthritis in his knees, ankles, and elbows until many years after service, the Board finds the 38 C.F.R. § 3.309(a) presumption of service connection for certain chronic diseases manifest to a compensable degree within one year of service does not apply.  

The Veteran may still show entitlement to service connection by establishing a nexus between his current disability and service under 38 C.F.R. § 3.303(a).  The Veteran has claimed his joint condition, including arthritis and arthralgias, is a residual or secondary to his in-service rubella infection.

Records indicate the Veteran was diagnosed with rubella in 1967 and was discharged from the hospital after three days with no treatment records showing any follow-up treatment for residuals of the illness.

Some evidence has been introduced that rubella can cause arthritis, but the competent medical opinion evidence in this case overwhelming weighs against a finding that that was the circumstance for the Veteran.  Both the December 2007 and July 2009 examiners stated that arthritis as a sequelae of rubella usually occurs in women, which the Veteran is not.  They also both noted that the Veteran's service treatment records do not indicate he had joint symptoms at the time he was being treated for rubella.  The July 2009 examiner explained that arthritis from rubella has onset at the time of the rash.  The examiner also noted that chronic arthritis resulting from a rubella infection is extremely rare.

The July 2009 examiner attributed the Veteran's osteoarthritis of the knees and ankles to aging and morbid obesity and his osteoarthritis of the elbows due to age.

In a July 2013 brief, the Veteran's representative argued that the VA medical opinions are not adequate as both suggest that the Veteran may not have had rubella in service despite a March 15, 1967 treatment record listing a diagnosis of rubella.  The Board recognizes the Veteran's treatment records show a diagnosis of rubella, but finds that while the examiners questioned whether the diagnosis was confirmed through testing, they both went on to offer adequate opinions, as described above, as to why if the Veteran did have rubella in service it was not related to his currently diagnosed arthritis.

Although the Veteran has offered an opinion as to etiology of his joint condition, the Board finds he is not competent to do so.  While the Veteran is competent to report joint pain, the etiology and cause of that pain is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

As the preponderance of the evidence is against the Veteran's claim for service connection for a joint condition, including arthritis and arthralgias, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2006.  In the letter, the RO informed the Veteran of what evidence was required to substantiate his claims for service connection for asthma, COPD, joint condition, and heart condition and of the Veteran's and VA's respective duties for obtaining evidence.  In the letter the RO also provided notice with regard to how VA assigns disability ratings and effective dates in the event that service connection is established.  Thus, the duty to notify has been satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran also submitted statements and private medical opinions.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in November 2006 and December 2007.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to decide the issue of service connection for the claimed disabilities.  Therefore, the Board finds that the examinations are adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.



ORDER

Service connection for asthma is granted.

Service connection for COPD is denied.

Service connection for heart condition is denied.

Service connection for joint condition is denied.




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


